Order entered May 24, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00629-CV

                   IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                           ORDER
       Before the Court is appellant’s May 22, 2019 motion for extension of time to file his

reply brief. We GRANT the motion and ORDER the reply brief received by the Court on May

13, 2019 FILED as of the date of this order.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE